DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/17/2021 has been entered.



Specification
Applicant’s amendment to the specification has been considered and entered for the record.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23-25 and 27-31 are rejected under 35 U.S.C. 102a1 as being anticipated by Gavin et al. (US 5,962,250 A – hereafter ‘250).
‘250 discloses a testing system (Abstract) that includes the following limitations for claim 23: 
“A multiwall instrument”: ‘250 discloses a multi-well plate (col. 6 line 64 – col. 7 line 6; Fig. 1-3 and 11) that is being interpreted as the instrument of the instant application. 
“a vessel having an inside
“a plurality of culture plates arranged in the inside of the vessel”: ‘250 discloses a plurality of sections (sections 72, i.e. the culture plates) that are inserted within the housing and form a plurality of culture plates (col. 8 lines 32-45).    
“each individual one of the plurality of culture plates having an inside in which material to be examined can be stored”: each well of ‘250 holds a material to be examined (col. 7 lines 54-62).  
“filters disposed inside the respective culture plates to partition inside of the respective culture plates into at least two wells which are horizontally adjacent”: ‘250 discloses a divider (divider 76 & 42) that includes a membrane (membrane 46) where this membrane is being interpreted as a filter (Fig. 11 and 1-3; col. 8 lines 4-21; col. 8 lines 31-45).  This divides the well into two wells.  
For claim 24, the membrane of ‘250 is fully capable of not allowing a predetermined substance to pass (Fig. 11 and 1-3; col. 8 lines 4-21; col. 8 lines 31-45). 
For claim 25, the predetermined substance of ‘250 is a biomaterial and the membrane is fully capable of allowing a specific substance secreted to pass through.  
For claim 27, the membrane, i.e. the filter, of ‘250 is within a frame (Fig. 11 and 1-3; col. 8 lines 4-21; col. 8 lines 31-45).  
For claims 28 and 29, ‘250 discloses that the well array is used for evaluating the transport of various substances (col. 5 lines 41-48) where this is being interpreted as screening.  
For claim 30, ‘250 discloses the step where a biomaterial is placed in one of the wells (col. 6 line 64 – col. 7 line 6; col. 8 lines 4-21; col. 8 lines 31-45), discloses disposing the filters between the two wells (col. 8 lines 4-21; col. 8 lines 31-45) where this filter is porous and allows 
For claim 31, ‘250 discloses using the adjacent wells as a pair and using the instrument in which the pairs are arranged (col. 8 lines 4-21; col. 8 lines 31-45; col. 5 line 49 – col. 6 line 6). 
Therefore, ‘250 meets the limitations of claims 23-25 and 27-31.  

Response to Arguments
Applicant's arguments filed 01/07/2021 have been fully considered but they are not persuasive. Applicant argues on page 7 that the arrangement of the claimed culture plate can be changed, easily, to observe and examine the material which is not possible with the device of Gavin.  This is not persuasive as this a feature relied upon, but not claimed.  Moreover, contrary to applicant’s assertion, the filter of Gavin forms two horizontally adjacent wells.
Applicant appears to reiterate this argument on page 8.  
Applicant’s argument on page 8 (argument (i)) is drawn to the intended use of the claimed device which is a feature not claimed and drawn to the intended use of the claimed device.  See MPEP §2114.  
Applicant’s argument on page 9 (argument (ii)) is drawn to the intended use of the claimed device which is a feature not claimed and drawn to the intended use of the claimed device.  See MPEP §2114.  
Applicant’s argument on page 8 (argument (iii)) is drawn to the intended use of the claimed device which is a feature not claimed and drawn to the intended use of the claimed 
Applicant’s argument on page 8 (argument (iv)) is drawn to the intended use of the claimed device which is a feature not claimed and drawn to the intended use of the claimed device.  See MPEP §2114.  Again, the claim does not preclude cells growing on the membrane only that the membrane is capable of passing a surface from one well to another.
In the next to last paragraph of page 9, it seems that applicant is attempting to present unexpected results of the claimed invention which 1) a nexus between any alleged unexpected results, the claimed invention and the prior art of record has not been established and 2) data or evidence supporting this has not been presented. 
Therefore, the claims stand rejected.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799